Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Examiner respectfully disagrees with Applicant’s arguments.
Lee et al. discloses if a PTRS overlaps with a CSI-RS in a specific OFDM symbol, the PTRS may be punctured (paragraph 0115) which suggests the PTRS and CSI-RS both have transmission schedules and one RS has priority over the other (paragraphs 0122, 0124 [The priority with regard to the PTRS may be determined based on CSI types. In the case of a zero-power (ZP) CSI-RS, since it is explicitly defined by a base station that rate-matching is performed on a corresponding part, the ZP CSI-RS may have the highest priority. That is, when the PTRS collides with the ZP CSI-RS, the PTRS may not be transmitted; the CSI-RS and PTRS may be simultaneously transmitted; the base station explicitly instructs a UE to perform CSI estimation through the NZP CSI-RS, it may have a higher priority than the PTRS]).
It is unclear what Applicant is arguing regarding the secondary reference, Krishnamoorthi et al.
Krishnamoorthi et al. discloses transmission schedules of subscriptions can collide or overlap wherein in order to avoid collision, the subscription with the highest priority is chosen (paragraph 0056).  The transmission schedules of the subscriptions can be looked at as the transmission schedules of the RSs since both have different transmission schedules and can overlap wherein priority of one subscription (i.e., RS) can used to determine which is transmitted.  
Regarding R1-1805284, Applying a known technique (i.e., the technique shown by at least Lee et al.) to a new technology is not novel. It is obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465